          MEMO
          Case     ENDORSED Document 25 Filed 07/16/20 Page 1 of 2
               1:20-cr-00167-ALC
                                     U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       July 16, 2020


BY ECF / EMAIL
The Honorable Andrew L. Carter
United States District Judge
Southern District of New York
40 Foley Square                                                                        7/16/20
New York, New York 10007

       Re:     United States v. Lawrence Bruce, 20 Cr. 167 (ALC)

Dear Judge Carter:

        The Government writes with respect to the second pre-trial conference in the above-
referenced case. On February 19, 2020, the defendant was arrested and presented before the
Honorable Barbara Moses, United States Magistrate Judge, and he was detained on consent
without prejudice. On February 28, 2020, a Grand Jury in this District returned a one-Count
Indictment against the defendant. On March 5, 2020, the parties appeared before this Court for
the initial pre-trial conference and arraignment. The second pre-trial conference is currently
scheduled for July 20, 2020, and time has been excluded pursuant to the provisions of the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A).

        From recent discussions with defense counsel, it is the Government’s understanding that
the defendant intends to enter a plea of guilty at the next conference.

        The Government understands that the defendant requests an adjournment of the July 20,
2020 conference to a later date in light of logistical issues posed by the COVID-19 pandemic and
the defendant’s medical issues. The Government does not object.

        The Government respectfully requests that the time between July 20, 2020 and the next
conference be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), to allow the parties time to continue to engage in discussions regarding a potential
pretrial resolution of this matter. The Government respectfully submits that the proposed
exclusion would be in the interest of justice. Defense counsel consents to this request.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney for the
                                                       Southern District of New York

                                                 By:          /s/
                                                       Kaylan E. Lasky
                                                       Assistant United States Attorney
                                                       (212) 637-2315
         Case 1:20-cr-00167-ALC Document 25 Filed 07/16/20 Page 2 of 2

 July 16, 2020
 Page 2


cc: Jennifer Willis, Esq. (via ECF and email)

                                                The application is granted. Status Conference
                                                adjourned to 10/9/20 at 11:30 a.m. Time
                                                excluded.
                                                So Ordered.


                                                                                   7/16/20
